42 F.3d 1400
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Sarandos L. MARKOS, Plaintiff-Appellee,v.George P. MACRIS, M.D., Defendant-Appellant.
No. 93-15863.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 2, 1994.*Decided Nov. 17, 1994.

1
Before:  BROWNING, TROTT, and KLEINFELD, Circuit Judges


2
MEMORANDUM**


3
We construe Guam Government Code section 16027(d) as providing that persons engaged in commercial activities may not sue to enforce obligations which arose from such activities during a period in which the business was unlicensed.  This interpretation is in harmony with both the statute's stated purpose of promoting "the policy of the government of Guam that all businesses have business licenses," see Guam Gov't Code Sec. 16027 (to be recodified at 11 G.C.A. Sec. 70130 (1994)), and the language of subsection (f) of the statute, which provides that "the courts shall liberally construe Subsections (b) through (e) of this Section in favor of the landlord or business person ...," see Guam Gov't Code Sec. 16027(f).  Since the defendant neither stated nor offered to prove that the transaction between the parties was commercial, and all of the evidence in the record demonstrates that plaintiff's claim against defendant arose from a non-commercial transaction, section 16027(d) could not have provided a defense to the claim.


4
AFFIRMED.



*
 The panel finds this case appropriate for submission without oral argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3